Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
DETAILED ACTION
The Applicant’s reply filed on 9/30/21 is acknowledged.  No claims have been amended. Claims 1-9 and 12-20 are pending. 
Applicant’s election without traverse of the species of cosmetic composition, maize starch, and polyvinyl alcohol having a degree of hydrolysis of 10-100% in the reply filed on 12/15/20 is acknowledged.
Claims 5-9 and 14-18 are withdrawn as not being directed to the elected species.
Claims 1-4, 12, 13, 19 and 20 are under consideration.

Rejections Maintained and New Grounds of Rejections

Information Disclosure Statement
Acknowledgement is made of Applicant’s information disclosure statements (IDS) submitted on 6/30/21. The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement has been considered by the examiner.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


The factual inquiries set forth in Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 1-3, 12, 19 and 20 stand rejected under 35 U.S.C. 103 as being unpatentable over Bastioli et al. (WO 2013/041561; cited in IDS) in view of van Lengerich (US 2002/0044968).
Bastioli et al. teach an aqueous dispersion (i.e. composition) comprising:
45-95 % by weight, preferably 50-88 % by weight of water, and
5-55% by weight, preferably 12-50 % by weight, of a starch-based composition, which overlaps with the claimed range of 1-20% by weight, wherein the starch-based composition comprises: 
i) 30-90 % by weight, preferably 50-80 %, of destructurized starch;
ii) 10-70 % by weight, preferably 20-50 %, of at least one polymer containing groups of different hydrophilicity intercalated in the backbone or outside the backbone; and
iii) 0-25 % by weight, preferably 0-20 %, of plasticizers (e.g. bottom of page 3).
All of the ranges of Bastioli overlap with, or fall within, the claimed ranges.  In the case where the claimed ranges “overlap or lie inside ranges disclosed by the prior art” a  prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA  1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed. Cir. 1990) (MPEP 2144.05.I).  Bastioli et al. further teach that the composition is cosmetic or as a microencapsulant for fragrances and the starch is maize (e.g. pages 3, 4). 
Bastioli et al. teach that the particle sizes are less than 250 µm, which overlaps with the claimed range of 1-1000 µm and 1-100 µm (e.g. Examples, page 10-11), but do not explicitly teach that the particles are spheroidal. This is made up for by the teachings of van Lengerich. 
van Lengerich teaches controlled release solid particles which may be used to encapsulate fragrances (e.g. abstract; paragraph 0013). van Lengerich teach that the substantially spherical 
Regarding Claims 1 and 2, it would have been obvious to one of ordinary skill in the art at the time of filing to select spherical particles, as taught by van Lengerich, for use in the compositions of Bastioli et al. One of ordinary skill would have predicted success as both Bastioli and van Lengerich are directed to cosmetic and fragrance encapsulating formulations, and one would have been motivated to select spheroidal particles as they are taught to reduce or prevent substantial surface related destruction of the active components upon exposure of the particles to air, oxygen, light, or water. 
Regarding Claim 3, Bastioli et al. teach that the polymer may be 
- copolymers of ethylene with vinyl alcohol, acrylic acid and its salts, methacrylic acid and its salts, crotonic acid, itaconic acid and its salts, maleic anhydride, glycidyl methacrylate and mixtures thereof;
- vinyl acetate/vinyl alcohol copolymers;
- aliphatic polyurethanes, aliphatic and aliphatic/ aromatic polyesters, random or block polyurethane/poly ether, polyurethane/poly ester, polyamide/polyester, polyester/poly ether, polyurea/polyester, polyurea/polyester copolymers, polycaprolactone/urethane, in which the molecular weight of the polycaprolactone blocks is between 300 and 3000 (e.g. pages 5-6; claim 3). 
Regarding Claims 12, 19 and 20, Bastioli et al. teach that the particle sizes are less than 250 µm, which overlaps with the claimed range of 1-1000 µm and 1-100 µm (e.g. Examples, page 10-11). 
Allowable Subject Matter
Claims 4 and 13 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159.  See MPEP 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-3, 12, 19 and 20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10 of U.S. Patent No. 10,160,877. 
Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to compositions, which may be cosmetics, comprising destructurized starch in a complexed form with polymers containing hydrophilic groups intercalated with hydrophobic sequences.  

Claims 1-3, 12, 19 and 20 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-7 and 10-20 of copending Application No. 16/191,813.
Although the claims at issue are not identical, they are not patentably distinct from each other because they are both drawn to compositions, which may be cosmetics, comprising 
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.


Response to Arguments
Applicant's arguments filed 9/30/21 have been fully considered but they are not persuasive. 
Applicant argues on page 3 that Bastioli does not teach a composition selected from cosmetic, dermatological, detergent and cleansing formulations and that there is only a very generic reference to using aqueous dispersion in cosmetics as a carrier for active ingredients, but not as abrasive and/or structuring agents, according to the present invention as recited in independent claim 1.  Applicant continues that the term "structuring agent" means an ingredient able to improve the softness, smoothness, absorption rate and film-forming effect when added to aqueous or lipophilic formulations such as emulsions which is different from acting as a carrier for active ingredients.
This is not found persuasive.  Bastioli et al. teach that the composition is cosmetic or as a microencapsulant for fragrances (e.g. pages 3, 4), which meets the preamble limitation of “cosmetic”.  The instant Specification defines “structuring agent” on page 2 as “an ingredient able to improve the softness, smoothness, absorption rate and film-forming effect when added to aqueous or lipophilic formulations, such as emulsions. Alternatively, the term "structuring agent" as used in the present application means an ingredient able to improve and the gliding effect, 
In addition, the phrase “as abrasive and/or structuring agent” is a recitation of the intended use of the microgranules. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art.  If the prior art structure is capable of performing the intended use, then it meets the claim. As described supra, Bastioli et al. teach an aqueous dispersion (i.e. composition) comprising: a starch-based composition, wherein the starch-based composition comprises: i) 30-90 % by weight, preferably 50-80 %, of destructurized starch; ii) 10-70 % by weight, preferably 20-50 %, of at least one polymer containing groups of different hydrophilicity intercalated in the backbone or outside the backbone; and iii) 0-25 % by weight, preferably 0-20 %, of plasticizers (e.g. bottom of page 3). It is unclear how an “abrasive and/or structuring agent” having the claimed components would differ from the agents of Bastioli, which also comprise the claimed components.  
Applicant further argues on page 5 that one of ordinary skill in the art would not have been motivated to combine the teachings of Bastioli (directed to barrier layers on paper) with those of van Lengerich (directed to particles with encapsulate sensitive components). This is not found persuasive.  As described supra, both Bastioli and van Lengerich are directed to cosmetic 
Regarding the argument that the instant claims are not used for fragrance encapsulation, the fact that applicant has recognized another advantage which would flow naturally from following the suggestion of the prior art cannot be the basis for patentability when the differences would otherwise be obvious.  See Ex parte Obiaya, 227 USPQ 58, 60 (Bd. Pat. App. & Inter. 1985).  The prior art need not have the same reason for combining as Applicant. 
In response to applicant's argument that the examiner's conclusion of obviousness is based upon improper hindsight reasoning, it must be recognized that any judgment on obviousness is in a sense necessarily a reconstruction based upon hindsight reasoning.  But so long as it takes into account only knowledge which was within the level of ordinary skill at the time the claimed invention was made, and does not include knowledge gleaned only from the applicant's disclosure, such a reconstruction is proper.  See In re McLaughlin, 443 F.2d 1392, 170 USPQ 209 (CCPA 1971).  In the instant case both Bastioli and van Lengerich are directed to cosmetic and fragrance encapsulating formulations, and one would have been motivated to select 
Applicant on page 8 defers addressing the obviousness-type double patenting rejection as there are outstanding prior art rejections pending.  As the Applicant failed to provide any arguments regarding the merits of the rejections, these rejections are maintained for reasons of record.

Conclusion
No claim is allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 

Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Blanchard can be reached on 571-272-0827.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/NICOLE P BABSON/            Primary Examiner, Art Unit 1619